Citation Nr: 1548879	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee sprain and ganglion cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served in the Army National Guard with a period of active duty training from February 2005 to July 2005, and with periods of active duty from August 2005 to December 2005, and from August 2010 to August 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a left knee sprain and ganglion cyst.  

In September 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

As an initial matter, the Board notes that in October 2015, the Agency of Original Jurisdiction (AOJ) obtained a VA medical opinion that contains findings pertinent to the Veteran's claim for service connection for a left knee sprain and ganglion cyst.  A waiver of initial review by the AOJ has not been obtained from the Veteran with respect to this October 2015 VA examination report; however, inasmuch as this matter is being remanded anyway, the AOJ will have an opportunity to review this new evidence in the first instance.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability, which has been characterized as left knee sprain and ganglion cyst.  

A review of the Veteran's service treatment records show that prior to his third (and last) period of active duty service, the Veteran injured his left knee while performing Army National Guard duty in Wisconsin.  Specifically, he was helping unload a pallet full of bags when the back board broke, resulting in him falling in a twisting-like manner.  See April 2010 treatment record from Iowa Ortho-East.  In the course of treatment for that left knee injury, it was also determined that the Veteran had a ganglion cyst in the left knee, which was surgically treated in April 2010.  See April 2010 Operative Report.  

In August 2010, the Veteran went on active duty status.  It is his contention that he aggravated his preexisting left knee disability while serving in Afghanistan from November 2010 to July 2011.  At the September 2015 videoconference hearing, the Veteran explained that he started to experience swelling and pain in the left knee due to walking on uneven terrain in Afghanistan, and from having to carry heavy packs and carry out various chores/duty tasks which also impacted his left knee.  

The Veteran's DD-214 for his period of service from August 2010 to August 2011 reflects that he received a Combat Action Badge for his service in Afghanistan.  Accordingly, his statements regarding the circumstances of his service in Afghanistan, to include the problems he experienced with his left knee therein, are deemed credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; he is still required to meet the evidentiary burden as to service connection.  

In December 2012, the Veteran was provided a VA examination to determine the nature and etiology of his left knee disability.  On examination, left knee sprain was diagnosed.  The examiner also stated:

No documentation of a knee injury while on active duty.  Local treatment records document knee sprain and ganglion cyst.  

A ganglion is a cystic swelling overlying a joint or tendon sheath.  Ganglia are thought to arise due to herniation of synovial tissue from a joint capsule or tendon sheath.  They represent myxoid degeneration and may be of congenital origin.  The role, if any, of repetitive movement in causation is uncertain; it may induce enlargement of the lesion and may provoke symptoms.

Common locations for ganglia include the wrist and tissue adjacent to finger joints.  They also occur over the dorsum of the foot and, less often, may arise in the knee, in the shoulder, in the spine, or in other intraarticular, extraarticular soft tissue, intraosseous, or periosteal locations.  The lesions may be unilocular or multilocular.  A jelly-like fluid can be aspirated from the lesion.  

Ganglion cysts are thought to be of congenital origin, the veteran had a temporary exacerbation of a preexisting condition.

It is less as likely as not the condition of knee sprain/ganglion cyst was proximately due to or caused by injury while on active duty.

After reviewing the foregoing medical opinion, the Board finds it inadequate.  First, the negative opinion appears to be based on the lack of documentation of an in-service knee injury.  However, the lack of such documentation is not necessarily fatal to a Veteran's claim and, in fact, in this Veteran's case, his accounts of having experienced pain and swelling in the left knee while serving in Afghanistan are deemed credible by virtue of his combat-related service.  Furthermore, the Veteran's service treatment records include the report from a December 2011 Post-Deployment Health Re-Assessment wherein the Veteran noted that he was experiencing left knee pain, and indicated that he believed it to be related to his deployment.  The examiner did not discuss this record in his examination report.

Second, a medical opinion is adequate when it is supported by an adequate explanation of the rationale for that opinion.  Here, although the examiner opines that it is less likely as not that the Veteran's left knee sprain is related to his service, the majority of his explanation for that opinion is focused entirely on the ganglion cyst.  Therefore, it cannot be said that the examiner has provided an adequate explanation of the rationale for his opinion that the Veteran's left knee sprain is not proximately due to or caused by injury while on active duty.

Finally, it is not shown that the examiner addressed the proper question during the December 2012 VA examination.  Importantly, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Here, there is documented evidence that the Veteran injured his left knee prior to his active duty period of service from August 2010 to August 2011.  However, there is also no record of the Veteran having been examined just prior to his active duty period of service from August 2010 to August 2011.  Inasmuch as there is no evidence in the file to indicate that the Veteran was not examined prior to his active duty period of service from August 2010 to August 2011, the Board must presume that the Veteran was provided an entrance examination and thus apply the presumption of soundness in this case.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Notably, this is a more favorable finding for the Veteran.

As the Veteran must be presumed sound in this case, the burden then shifts to the Government to rebut the presumption of soundness.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that the Veteran's disability both (1) preexisted his service and (2) was not aggravated by his service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Insofar as this question has not yet been addressed by a VA medical examiner, the Board concludes that a new medical opinion regarding the Veteran's left knee disability is necessary.

Prior to obtaining a new VA examination in this case, however, at the September 2015 videoconference hearing, the Veteran's representative asserted that a review of the Veteran's service personnel records would be helpful to his claim.  In particular, he asserted that such records would reflect that the Veteran required line of duty determinations in service and that his service with the Army National Guard was ultimately terminated as a result of issues related to his left knee.  In order to ensure that the examiner has a complete record to review, efforts to associate the Veteran's service personnel records with the claims file should be undertaken first.

Finally, as was noted in the Introduction, in October 2015, a VA medical opinion was obtained to determine whether the Veteran's left knee disability was related to his service-connected back strain.  The AOJ has not had an opportunity to review this opinion in conjunction with the current appeal; therefore, on remand, this should be accomplished.  The Board notes parenthetically, however, that adequate opinions regarding secondary service connection claims require both an opinion as to causation and aggravation.  A review of the October 2015 VA medical opinion shows that the examiner addressed only the question of whether the Veteran's low back disability could have caused a knee sprain or a ganglion cyst.  As it did not address whether the former disability could aggravate the latter disabilities, in the interest of expediency, the Board will request that this question also be addressed in the below request for a new VA examination.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  

Accordingly, the case is REMANDED for the following actions:

1. 	Obtain the Veteran's service personnel records, to include all records pertaining to his service in the Army National Guard (and in particular those related to his final period of active duty service from August 2010 to August 2011).  All appropriate repositories should be contacted for this information, to include the Adjutant General's office for the state in which he served as a member of the Army National Guard.

2. 	Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his left knee disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	Once the above records development has been completed, arrange for the Veteran to be examined by an appropriate examiner to determine the nature and likely etiology of the Veteran's claimed left knee disability.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  The examiner should then respond to the following questions:

a) Does the evidence of record clearly and unmistakably (undebatably) demonstrate that the Veteran had a left knee disability, to include a left knee sprain and/or ganglion cyst, prior to his active duty period of service from August 2010 to August 2011?

b) If the answer to the above question is "yes," does the evidence clearly and unmistakably (undebatably) demonstrate that the Veteran's left knee disability, to include a left knee sprain and ganglion cyst, was not aggravated by his active duty service from August 2010 to August 2011?  

In answering this question, the examiner should know that a lack of aggravation may be shown by establishing either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  The examiner must consider the Veteran's credible lay statements that he experienced pain and swelling while serving in Afghanistan due to walking on uneven terrain, carrying heavy packs, and from carrying out other tasks/chores.  The examiner must also comment on service treatment records indicating that the Veteran complained of left knee pain upon returning from his deployment to Afghanistan.

c) If the answer to either of the above questions is "no", is it at least as likely as not (50 percent or better probability) that the Veteran's current left knee disability, to include a left knee sprain and ganglion cyst, is related to his active duty service from August 2010 to August 2011?  In providing this opinion, the examiner must again consider the Veteran's credible lay statements that he experienced pain and swelling while serving in Afghanistan due to walking on uneven terrain, carrying heavy packs, and from carrying out other tasks/chores.  The examiner must also comment on service treatment records indicating that the Veteran complained of left knee pain upon returning from his deployment to Afghanistan.

d) If the Veteran's left knee disability, to include a left knee sprain and ganglion cyst, is not shown to be directly related to his active duty service from August 2010 to August 2011, is it at least as likely as not (50 percent or better probability) that the disability was aggravated by his service-connected low back disability?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

5. After the above development has been completed, review the file (to include the report from the October 2015 VA examination, and any additional evidence secured as a result of this remand) and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

